PER CURIAM:
11 Writ granted in part. We remand to the trial court fór a hearing to determine if defendant is indigent, ‘
In the event that defendant is found to be indigent, the trial .court is ordered to reconsider its ruling denying the motion to quash in light of Bearden v. Georgia, 461 U.S. 660, 672, 103 S.Ct. 2064, 2073, 76 L.Ed.2d 221 (1983) (only if convict “willfully refused to pay or failed to make sufficient bona fide efforts legally to acquire the resources to pay,” could state punish him therefor with imprisonment). See also State v. Jones, 15-0500, pp. 1-7 (La.App. 5 Cir. 12/23/15), 182 So.3d 1218, 1223-26 (Wicker, J., dissenting); In addition, in the event that defendant is determined to be indigent and entitled to relief under Bear-*872den, he should be given the opportunity to withdraw his guilty plea.
WEIMER, J., would grant and docket.